DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: the steps providing a vehicle having a geocoding detector to identify coordinate reference data of said vehicle in claim 26, the step of overlaying said 2D digital image dataset thereon said digital elevation model of the terrain in claim 27, the step of selecting a key subject point in said 3D color mesh dataset in claim 28, the step of performing a horizontal image translation of said 3D color mesh dataset about said key subject point in claim 29, the step of generating a depth map from said 3D color mesh dataset in claim 30, the step of aligning horizontally and vertically a first proximal plane of each image frame in said 3D color mesh dataset and shifting a second distal plane of each subsequent image frame in said 3D color mesh dataset in claim 31, the step of aligning said modified 3D color mesh dataset sequentially in a palindrome loop in claim 32, the step of editing said multidimensional digital image sequence in claim 33, the step of displaying said multidimensional digital image sequence on said display in claim 34, the step of performing an interphasing of said modified 3D color mesh dataset as a multidimensional digital image in claim 35, the step of providing said display having at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof in claim 36, the step of displaying said multidimensional digital image on said display in claim 37.
The corresponding structures are identified in the specification for the steps providing a vehicle having a geocoding detector to identify coordinate reference data of said vehicle in claim 26 in paragraphs [0085, 00109, 00110, and 00111], the step of overlaying said 2D digital image dataset thereon said digital elevation model of the terrain in claim 27 in paragraphs [00136-00139], the step of selecting a key subject point in said 3D color mesh dataset in claim 28 in paragraphs [0090], the step of performing a horizontal image translation of said 3D color mesh dataset about said key subject point in claim 29 in paragraph [0090 and 00112, 00118, and 00124]), the step of generating a depth map from said 3D color mesh dataset in claim 30 in paragraphs [00156-00157, 00183, and 00192], the step of aligning horizontally and vertically a first proximal plane of each image frame in said 3D color mesh dataset and shifting a second distal plane of each subsequent image frame in said 3D color mesh dataset in claim 31 in paragraph [00143, 00149, 00163, 00164, and 00180]), the step of aligning said modified 3D color mesh dataset sequentially in a palindrome loop in claim 32 in paragraphs [00195 and 00231], the step of editing said multidimensional digital image sequence in claim 33 in paragraphs [00180 and 00200], the step of displaying said multidimensional digital image sequence on said display in claim 34 in paragraph [00206], the step of performing an interphasing of said modified 3D color mesh dataset as a multidimensional digital image in claim 35 in paragraph [00229], the step of providing said display having at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof in claim 36 in paragraph [00207], the step of displaying said multidimensional digital image on said display in claim 37 in paragraph [00205].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy (US 7298869 B1) in view of Nims et al. (US 20160227184 A1).
Regarding claims 1 and 26, Abernathy discloses a system (fig. 1) to simulate a 3D image of a terrain of a scene (Col. 7, lines 27-35, Col. 11, lines 2-5), the system comprising: 
a vehicle (100 of fig. 1, fig. 2) having a geocoding detector (170 of fig. 1, DGPS/GPS) to identify coordinate reference data of said vehicle, said vehicle to traverse the terrain (figs. 2, 8A, and 8B, the surveyed terrain), 
a memory device for storing an instruction (Col. 4, lines 26-44), 
a processor (190 of fig. 1) in communication with said memory device configured to execute said instruction (Col. 4, lines 26-44, one or more computer processors and random access memory for executing software applications that correlate, filter, and process the data), and a capture module (110 of fig. 1) in communication with said processor (190 of fig. 1) and connected to said vehicle, 
said capture module having a 2D RGB digital camera (115 and 120 of fig. 1, color ccd camera) to capture a series of 2D digital images of the terrain (fig. 8A) and a digital elevation capture device (140 of fig. 1) to capture a series of digital elevation scans to generate a digital elevation model of the terrain (Col. 6, lines 35-41), with said coordinate reference data (170 of fig. 1); 
wherein said processor executes an instruction to overlay said series of 2D digital images of the terrain thereon said digital elevation model of the terrain images from another (Col. 2, lines 13-15, for overlaying and comparing images captured from one imager with corresponding (i.e., simultaneously captured; Col. 2, lines 22 and 23; 190, 192, and 194 of fig. 1) while maintaining said coordinate reference data (170 of fig. 1); 
wherein said processor executes an instruction to determine a depth information of said digital elevation model (Col. 6, lines 39-41, depth information); and 
wherein said processor executes an instruction to identify orthorectification points in said 2D digital images and said digital elevation model of the terrain (Col. 10, lines 26-44, fig. 6, a plurality of corresponding orthorectification points (by the letters A, B, C, and D)).
It is noted that Abernathy is silent about said processor executes an instruction to determine a depth map and identify a key subject point.
Nims teaches said processor (10 of fig. 1) executes an instruction to determine a depth map ([0017] depth map) and identify a key subject point ([0017 and 0019] a user interacting with the system is required to determine key subject point of the resultant images).
Taking the teachings of teachings of Abernathy and Nims together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determined depth map and the identified key subject point of Nims into the system of Abernathy to reduce or eliminate digital distortion in multidimensional digital master image.
Regarding claim 2, Abernathy further discloses the system of claim 1, further comprising a display in communication with said processor, said display configured to display said 2D digital images (fig. 3, a video screen 312 on the controller enables an operator of the system to view images received from one or more of the sensing devices in real time).
Regarding claim 3, Abernathy further discloses the system of claim 2, Abernathy suggests selection of reference image (Col. 10, lines 26-28). Nims further teaches wherein said processor executes an instruction to enable a user to select a key subject point in said 2D images of the scene via an input from said display ([0017]).
Regarding claim 4, Abernathy further discloses the system of claim 1, wherein said processor executes an instruction to merge said series of 2D digital images into a 2D digital image dataset of the terrain (218 of fig. 2, elevation data. with said coordinate reference data (fig. 10, to ortherctify, the process of orthorectification permits the captured and now georeferenced images to inherit the elevation data of the topographical map).
Regarding claim 5, Abernathy further discloses the system of claim 4, wherein said processor executes an instruction to merge said series of digital elevation scans into a digital elevation model of the terrain (218 of fig. 2, a laser emitter 216 and a laser receiver/detector to 218 scan the surface of the terrain below to record elevation data. This laser emitter and detector pair may comprise a standard range-finding LIDAR, a differential absorption LIDAR (DIAL) (which compares absorbed wavelengths with reflected wavelengths to identify molecules with particular spectrographic signatures), a Doppler LIDAR (to measure the velocity of a target), or a device that combines the capabilities of all three; figs. 5-8A) with said coordinate reference data (figs. 8A and 8B, Col. 11, lines 43-63).

Claim 6-8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy (US 7298869 B1) in view of Nims et al. (US 20160227184 A1) as applied to claims 1, 4, and 5, and further in view of Zhou et al. (US 20170039765 A1).
Regarding claims 6 and 27. The system of claim 5, Abernathy further teaches wherein said processor executes an instruction to overlay said 2D digital image dataset thereon said digital elevation model of the terrain while maintaining said coordinate reference data (190 of fig. 1, Col. 2, lines 12-15).
It is noted that the combination of Abernathy and Nims is silent about 3D color mesh dataset.
Zhou further teaches 3D color mesh dataset ([0123, 0125, 0137], figs. 20A-20D).
Taking the teachings of teachings of Abernathy, Nims, and Zhou together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D color mesh dataset of Zhou into the combination of Abernathy and Nims for improved overlay accuracy, semi-transparent rendering of occluded elements, and an expanded context view to provide greater situational awareness of regions surrounding the video field-of-view.
Regarding claim 7, Abernathy modified by Nims and Zhou teaches the system of claim 6, Zhou further teaches wherein said processor executes an instruction to determine a depth map ([0011] of said 3D color mesh dataset ([0067, 0068, 0187, and 0188]).
Regarding claims 8 and 28, Abernathy modified by Nims and Zhou system of claim 7, Zhou further teaches wherein said processor executes an instruction to identify a key subject point (a cross point of figs. 15A and 15B, PDEM and PH of fig. 18. Nims teaches a key subject point in [0017]) in said 3D color mesh dataset ([0067, 0068, 0187, and 0188]).

Claims 9, 12, and 13are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy (US 7298869 B1) in view of Nims et al. (US 20160227184 A1) as applied to claims 1, 4, and 5, and further in view of Zhou et al. (US 20170039765 A1) as applied to claims 6-8, and further in view of Yoneda et al. (US 20200275083 A1)
Regarding claim 9, Abernathey modified by Nims and Zhou teaches the system of claim 8, Nims further teaches wherein said processor executes an instruction to generate a set of 3D frames ([0031]) of said digital model via a camera ([0039] a camera) about said key subject point ([0017]). Zhou further teaches to generate a set of 3D frames ([0018] virtual image) of said 3D color mesh dataset images ([0067, 0068, 0187, and 0188]).
It is noted that Abernathy modified by Nims and Zhou is silent about a virtual camera moving in an arc.
	Yoneda teaches a virtual camera moving in an arc ([0043] the virtual camera moves in an arc shape).
	Taking the teachings of teachings of Abernathy, Nims,  Zhou, and Yoneda together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual camera moving in the arc of Yoneda into the combined system of Abernathy, Nims, and Zhou to easily set the movement of virtual viewpoints for use in generating a virtual viewpoint image with reduced unnaturalness and reduced feeling of strangeness.
Regarding claim 12, Abernathy modified by Nims, Zhou, Yoneda teaches the system of claim 9, Nims further teaches wherein said processor executes an instruction to identify a first proximal plane and a second distal plane within said 3D frames ([0084] the three dimension (3D) effect involves layering multiple elements of an image into foreground, middle and background planes).
Regarding claim 13, Abernathy modified by Nims, Zhou, Yoneda teaches the system of claim 12, Nims further teaches wherein said processor executes an instruction to determine a depth estimate for said first proximal plane and said second distal plane within said 3D frames ([0074] to provide perception of depth as seen in a micro-optical material (MOM) image or multidimensional digital master image(s), [0087 and 0092 and 0093] create depth maps, fig. 6.2).

Claim 10-11, 14-19, and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy (US 7298869 B1) in view of Nims et al. (US 20160227184 A1) as applied to claims 1, 4, and 5, and further in view of Zhou et al. (US 20170039765 A1) as applied to claims 6-8, and further in view of Yoneda et al. (US 20200275083 A1) as applied to claim 9, and further in view of Broberg (US 20130176297 A1).
Regarding claims 10 and 29, Abernathy modified by Nims, Zhou, and Yoneda teaches the system of claim 9, Nims further teaches wherein said processor executes an instruction to horizontally align said set of 3D frames about said key subject point as a set of 3D images ([0017 and 0031]) to create a parallax ([0017]) between a near plane and a far plane relative to said key subject point ([0017] the system calculates a frame number, a minimum parallax, and a maximum parallax based on the digital output image parameters, the system generates a plurality of image frames between the closest point and furthest point based on the calculated frame number and the plurality of image frames are configured to the key subject within the minimum calculated parallax and a maximum calculated parallax, [0084] the three dimension (3D) effect involves layering multiple elements of an image into foreground, middle and background planes).
	It is noted the combination of Abernathy, Nims, Zhou, and Yoneda is silent about horizontal image translation (HIT) images.
	Broberg teaches horizontal image translation (HIT) images ([0003 and 0018] the process of horizontal image translation (HIT) to produce 3D content for smaller screens).
	Taking the teachings of Abernathy, Nims, Zhou, Yoneda, and Broberg together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HIT images of Broberg into the combination of Abernathy, Nims, Zhou, and Yoneda to modify stereoscopic content for more comfortable viewing.	
Regarding claim 11, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 10, Broberg further teaches wherein said processor executes an instruction to perform a dimensional image format transform of said 3D HIT images to generate a 3D DIF images ([0012] dimensional image format (DIF)).
Regarding claim 14, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 11, Nims further teaches wherein said processor executes an instruction to align said 3D DIF images sequentially in a palindrome loop as a multidimensional digital image sequence ([0022]).
Regarding claim 15, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 14, Abernathy further teaches wherein said processor executes an instruction to edit said multidimensional digital image sequence (Col. 10, lines 26-31, selection of reference image as considered as to edit the multidimensional digital image sequence). Nims further teaches the utilizes optimizing algorithm, software or applications 206 to reconfigure, edit, and/or reconstruct 2D digital images or scene S into multidimensional digital master image(s) 303 [0075, 0080 and 0083].
Regarding claim 16, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 15, Nims wherein said processor executes an instruction to display said multidimensional digital image sequence on said display ([0021] the processor displays the left digital image and the right digital on a viewing screen).
Regarding claim 17, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the system of claim 10, Nims further teaches wherein said processor executes an instruction to perform an interphasing of two of said 3D DIF images relative to said key subject point as a multidimensional digital image to introduce a binocular disparity between said two of said 3D DIF images ([0051], fig. 6.1).
Regarding claim 18, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the system of claim 17, Abernathy further teaches wherein said processor executes an instruction to edit said multidimensional digital image (Col. 10, lines 26-31, selection of reference image as considered as to edit the multidimensional digital image sequence). Nims further teaches the utilizes optimizing algorithm, software or applications 206 to reconfigure, edit, and/or reconstruct 2D digital images or scene S into multidimensional digital master image(s) 303 [0075, 0080 and 0083]).
Regarding claim 19, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the system of claim 15, Nims further teaches wherein said processor executes an instruction to display said multidimensional digital image on said display ([0147]).
Regarding claim 30, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the method of claim 29, Zhou further teaches wherein said processor executes an instruction to determine a depth map ([0011]) of said 3D color mesh dataset ([0067, 0068, 0187, and 0188]).
Regarding claim 31, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the method of claim 30. Abernathy suggests computer executed algorithms derive various mathematical transformation matrixes, that when multiplied by the captured image data, effectively rotate, stretch and bend the captured image until its identified landmarks perfectly align with the corresponding landmarks identified in the reference image. Zhou further teaches the step of aligning horizontally and vertically a first proximal plane of each image frame in said 3D color mesh dataset and shifting a second distal plane of each subsequent image frame in said 3D color mesh dataset based on the depth estimate of said second distal plane to produce a modified 3D color mesh dataset ([0095, 0143, and 0169] align, figs. 8 and 9. See also Nims for frames aligned [0017]).
Regarding claim 32, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the method of claim 31, Nims further teaches the step of aligning said modified 3D color mesh dataset sequentially in a palindrome loop as a multidimensional digital image sequence ([0017, 0021, and 0022]).
Regarding claim 33, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the method of claim 32, Nims further teaches the step of editing said multidimensional digital image sequence ([0080]).
Regarding claim 34, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the method of claim 33, Nims further teaches the step of displaying said multidimensional digital image sequence on said display ([0147]).
Regarding claim 35, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the method of claim 31, Nims further teaches the step of performing an interphasing of said modified 3D color mesh dataset as a multidimensional digital image ([0014 and 0051], fig. 6.1).
Regarding claim 36, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the method of claim 35, Nims further teaches the step of providing said display having at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof ([0007, 0019, and 0020]).
Regarding claim 37, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the method of claim 36, Nims the step of displaying said multidimensional digital image on said display ([0147]).

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy (US 7298869 B1) in view of Nims et al. (US 20160227184 A1) as applied to claims 1, 4, and 5, and further in view of Zhou et al. (US 20170039765 A1) as applied to claims 6-8, and further in view of Yoneda et al. (US 20200275083 A1) as applied to claim 9, and further in view of Broberg (US 20130176297 A1) as applied to claims 10-11, 14-15, and 19, and further in view of Niioka et al. (US 20120113100 A1).
Regarding claim 20, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 19.
However, the combination of Abernathy, Nims, Zhou, Yoneda, and Broberg does not teach wherein said display is configured having alternating digital black lines via a barrier screen.
Niioka discloses wherein said display is configured having alternating digital black lines via a barrier screen (4L and 4R of figs. 1, 5, and 8, the dark shade in figure 1 is considered as black lines).
Taking the teachings of teachings of Abernathy, Nims, Zhou, Yoneda, Broberg, and Niioka together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Niioka into the combined display of Abernathy, Nims, Zhou, Yoneda, and Broberg to improve the fineness and have a higher so-called aperture ratio determined by the area ratio between the aperture and shielding part and contributing to the display luminance in order to improve the display luminance.
Regarding claim 21, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 18. 
However, the combination of Abernathy, Nims, Zhou, Yoneda, and Broberg does not teach wherein said display is configured as a plurality of lenses, each said lens having a refractive element integrated therewith.
Niioka further teaches wherein said display is configured as a plurality of lenses (3 of fig. 2), each said lens having a refractive element integrated therewith (3a off ig. 2).
Taking the teachings of teachings of Abernathy, Nims, Zhou, Yoneda, and Broberg and Niioka together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Niioka into the combined display of Abernathy, Nims, Zhou, Yoneda, and Broberg to improve the fineness and have a higher so-called aperture ratio determined by the area ratio between the aperture and shielding part and contributing to the display luminance in order to improve the display luminance.
Regarding claim 22, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 21, Niioka further teaches wherein said refractive element is configured having a cross- section shaped as an arc (3a of fig. 2, arc).
Regarding claim 23, Abernathy modified by Nims, Zhou, Yoneda, and Broberg the system of claim 21, Niioka further teaches said refractive element is configured having a cross-section shaped as a dome (3a of fig. 2, dome).
Regarding claim 24, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 21, Niioka further teaches wherein said refractive element is configured having a cross- section shaped as a plurality of trapezoid sections (4 of fig. 1), each of said plurality of trapezoid sections having a flat section, an incline angle, and a decline angle (4R and 4L of fig. 1).
Regarding claim 25, Abernathy modified by Nims, Zhou, Yoneda, and Broberg teaches the system of claim 21, Niioka teaches wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens (3 of fig. 2, [0132]), a barrier screen ([0238]), a parabolic lens, an overlay, a waveguide, and combinations thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Logan et al. (US 7580952 B2) discloses Automatic Digital Image Grouping Using Criteria Based On Image Metadata And Spatial Information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425